Exhibit 10.278

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made this 4th day of
February, 2011, by and between Pharmaceutical Product Development, Inc., a North
Carolina corporation with its principal place of business in New Hanover County,
North Carolina (the “Company”), and David L. Grange, a citizen and resident of
New Hanover County, North Carolina (“Executive”). (Hereinafter, the Company and
Executive are sometimes referred to each as a “Party” and together as the
“Parties.”)

WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer pursuant to an Employment Agreement dated May 19, 2009 (the “Employment
Agreement”); and

WHEREAS, Executive has informed the Company that he wishes to retire, effective
as of May 18, 2011; and

WHEREAS, the Parties wish to document the agreed terms of Executive’s separation
from the Company through this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the Parties hereby agree
as follows:

1. Separation. Effective as of May 18, 2011 (the “Termination Date”), Executive
hereby retires/resigns from his position as Chief Executive Officer of the
Company and as a member of the Company’s Board of Directors (the “Board”), as
well as all positions as an officer, director and employee of all Company
subsidiaries. Executive will also not stand for re-election to the Board at the
2011 annual shareholders’ meeting. The Company will pay Executive for any
accrued, unpaid base salary and any accrued, unused paid time off through the
Termination Date, on the Company’s next regular pay day after the Termination
Date. Except as set out in this Agreement, as provided by the specific terms of
a benefit plan or as required by law, effective as of the Termination Date, all
of Executive’s employee benefits with the Company will be terminated. Upon
receipt of Executive’s final paycheck from the Company, Executive agrees and
acknowledges that he will have been paid all wages for labor or services
rendered by him for the Company or on the Company’s behalf through the
Termination Date, and that, other than as specifically provided in this
Agreement, Executive is not entitled to any other severance or termination pay
or benefits.

2. Separation Benefits. In consideration of Executive’s signing and not revoking
this Agreement, the Company will provide Executive with the following
“Separation Benefits”:

a. In connection with his employment with the Company, the Company provided
Executive with a sign-on bonus of $430,000 (the “Sign-On Bonus”) pursuant to a
Sign-On Bonus Agreement dated May 19, 2009 (the “Sign-On Bonus Agreement”). In
accordance with the Sign-On Bonus Agreement, if Executive voluntarily terminated
his employment less than 24 months from his employment date of July 1, 2009,
Executive would be required to pay back a



--------------------------------------------------------------------------------

percentage of the Sign-On Bonus. If Executive signs and does not revoke his
acceptance of this Agreement, the Company will waive any and all right to
repayment of the Sign-On Bonus by Executive.

b. In connection with his employment with the Company, the Company paid on
Executive’s behalf certain relocation expenses in order to assist him in his
move from Chicago, Illinois to Wilmington, North Carolina (the “Relocation
Assistance”) pursuant to a Relocation Agreement dated May 19, 2009 (the
“Relocation Agreement”). In accordance with the Relocation Agreement, if
Executive voluntarily terminated his employment less than 24 months from the
date of his move, Executive would be required to pay back a percentage of the
Relocation Assistance. If Executive signs and does not revoke his acceptance of
this Agreement, the Company will waive any and all right to repayment of the
Relocation Assistance by Executive.

c. The Company will pay on Executive’s behalf the costs of maintaining
Executive’s group health insurance coverage should Executive elect to continue
his health insurance coverage through the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) until the earlier of (i) the expiration of
Executive’s COBRA benefits or (ii) the date on which Executive obtains health
insurance coverage from another employer. Executive agrees to promptly notify
the Company if Executive obtains health insurance coverage as contemplated under
(ii) above.

3. Consulting Agreement. Executive and the Company agree that in order to
facilitate the transition of Executive’s duties and responsibilities to a new
Chief Executive Officer and otherwise ensure an orderly and smooth succession,
the Parties will enter into a consulting arrangement pursuant to the terms of
the Consulting Agreement that is attached hereto as Exhibit A (the “Consulting
Agreement”). The Parties agree that a breach of the Consulting Agreement shall
also constitute a breach of this Agreement.

4. Equity.

a. Pursuant to the Company’s 1995 Equity Compensation Plan, the Company has
granted Executive nonqualified option to purchase shares of the Company’s common
stock in connection with Executive’s service as a director on the Board and as
its Chief Executive Officer. If Executive signs and does not revoke this
Agreement, Executive’s outstanding nonqualified stock options as of the
Termination Date (the “Stock Options”) will continue to vest in accordance with
their respective vesting schedules through December 31, 2011, at which time any
Stock Options not vested will expire immediately and automatically without any
further action by the Parties or notice to Executive. Executive’s exercise
period for any Stock Options vested and outstanding as of December 31, 2011 will
be extended to May 31, 2012. By signing this Agreement, Executive agrees and
acknowledges that Executive is solely responsible for payment of all required
taxes on the exercise of such Stock Options.

b. Pursuant to the Employment Agreement, the Company’s 1995 Equity Compensation
Plan and a Restricted Stock Award Agreement dated July 1, 2009 between the
Parties, the Company granted Executive a total of 50,000 shares of restricted
stock (the

 

2



--------------------------------------------------------------------------------

“Restricted Stock”). If Executive signs and does not revoke this Agreement,
Executive’s Restricted Stock will continue to vest and be released from the
restrictions set forth in the Restricted Stock Award Agreement in accordance
with the four year vesting schedule through December 31, 2011, at which time any
Restricted Stock not vested will be forfeited immediately and automatically to
the Company as of December 31, 2011 without any further action by the Parties or
notice to Executive. By signing this Agreement, Executive agrees and
acknowledges that he is solely responsible for payment of all required taxes in
connection with the Company’s grant to him of the Restricted Stock.

Executive hereby acknowledges and agrees that if he does not sign this Agreement
and return it to the Company within twenty-one (21) days, or if he revokes his
acceptance of this Agreement pursuant to Section 11 below, he will not be
entitled to receive the Separation Benefits under Section 2, the Consulting
Agreement under Section 3, the benefits under this Section 4 or any other
benefits under this Agreement.

5. Company Property. On or before the Termination Date, Executive will return
all personal property of the Company in his possession (the “Company Property”),
including, without limitation, any Company-owned equipment, and all originals
and any copies of all disks, tapes, files, correspondence, notes and other
documents pertaining to the Company’s proprietary products, customers and
business and Proprietary Information as defined in Section 1 of the Proprietary
Information and Inventions Agreement signed in connection with Executive’s
employment with the Company (the “Proprietary Information Agreement”). Such
Company Property will be in substantially the same condition as when provided to
Executive, reasonable wear and tear excepted.

6. Release of Claims. In exchange for the Separation Benefits described in
Section 2 and the additional vesting of Stock Options and Restricted Stock and
the extension of the time to exercise vested Stock Options pursuant to
Section 4, and other good and valuable consideration, by signing this Agreement,
Executive releases and forever discharges the Company, as well as any of its
predecessors, successors and assigns and its past, present and future owners,
parents, subsidiaries, affiliates, predecessors, successors, assigns, officers,
directors, stockholders, employees, employee benefit plans (together with all
plan administrators, trustees, fiduciaries and insurers and agents the “Company
Released Parties”), from any and all claims, demands, and causes of action of
every kind and nature, whether known or unknown, direct or indirect, accrued,
contingent or potential, which Executive ever had or now has, including but not
limited to any claims arising out of or related to Executive’s employment with
the Company and the termination thereof (except where and to the extent that
such a release is expressly prohibited or made void by law). This release
includes, without limitation, Executive’s release of the Company and the Company
Parties from any claims by him for lost wages or benefits, stock options,
restricted stock, compensatory damages, punitive damages, attorneys’ fees and
costs, equitable relief or any other form of damages or relief. In addition,
this release is meant to release the Company and the Company Parties from all
common law claims, including claims in contract or tort, including, without
limitation, claims for breach of contract, wrongful or constructive discharge,
shareholder derivative claims, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of

 

3



--------------------------------------------------------------------------------

good faith and fair dealing. Executive also specifically and forever releases
the Company and the Company Parties (except where and to the extent that such a
release is expressly prohibited or made void by law) from any claims based on
unlawful employment discrimination or harassment, including, but not limited to,
the Federal Age Discrimination In Employment Act (29 U.S.C. § 621 et. seq.).

Executive acknowledges that this release applies both to known and unknown
claims that may exist between Executive and the Company and the Company Parties.
Executive expressly waives and relinquishes all rights and benefits which he may
have under any state or federal statute or common law principle that would
otherwise limit the effect of this Agreement to claims known or suspected prior
to the date Executive executes this Agreement, and does so understanding and
acknowledging the significance and consequences of such specific waiver. By
signing this Agreement, Executive acknowledges and agrees that he has no cause
to believe that any violation of any local, state or federal law has occurred
with respect to his employment or separation of employment from the Company.
Provided, however, that nothing in this Agreement extinguishes any claims
Executive may have against the Company for breach of this Agreement.

7. No Admissions. Executive understands, acknowledges and agrees that the
release set out above in Section 6 is a final compromise of any potential claims
by Executive against the Company and/or the Company Parties in connection with
Executive’s employment by the Company, and is not an admission by the Company or
the Company Parties that any such claims exist or that the Company or any of the
Company Parties are liable for any such claims. Unless prohibited by applicable
law or regulation, Executive further agrees not to hereafter, directly or
indirectly, sue, assist in or be a voluntary party to any litigation against
Company or any one or more of the Company Parties for any claims relating to
events occurring prior to or simultaneously with the execution of this
Agreement, including but not limited to Executive’s termination of employment
with the Company.

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Executive or on
Executive’s behalf, individually or collectively.

8. Prior Agreements.

a. Executive hereby acknowledges and agrees that his duties and obligations
under the Proprietary Information Agreement and under the Non-Competition and
Non-Solicitation Agreement signed in connection with Executive’s employment with
the Company (the “Non-Competition Agreement”) are in full force and effect in
accordance with their respective terms.

 

4



--------------------------------------------------------------------------------

b. In exchange for the Separation Benefits described in Section 2 and the
additional vesting of Stock Options and Restricted Stock and the extension of
the time to exercise vested Stock Options pursuant to Section 4, and other good
and valuable consideration, the Parties hereby amend the Non-Competition
Agreement as follows:

 

  i. Section 1.1 is hereby deleted in its entirety.

 

  ii. Section 1.2 is hereby deleted in its entirety and replaced in full by the
following:

“1.2 Non-Solicitation of Customers. During Employee’s employment with PPD and
through December 31, 2012, Employee will not, directly or indirectly,
(a) solicit the business of any person, firm, corporation, partnership, limited
liability company, trust or other business entity which is a customer of PPD or
which was a customer of PPD at any time during Employee’s employment with PPD,
(b) in any other manner persuade or attempt to persuade any such person, firm,
corporation, partnership, limited liability company, trust or other business
entity to discontinue or alter its business relationship with PPD, or
(c) otherwise solicit for a competitive purpose or interfere with PPD’s
relationship with any such person, firm, corporation, partnership, limited
liability company, trust or other business entity.”

 

  iii. Section 1.3 is hereby deleted in its entirety and replaced in full by the
following:

“1.3 Non-Solicitation of Employees. During the Employee’s employment with PPD
and through December 31, 2012, Employee shall not, directly or indirectly, in
any manner, (a) solicit, hire, or offer to hire any employee or contractor of
PPD while that person is employed or engaged by PPD and for three (3) months
after the termination of that person’s employment or engagement with PPD, or
(b) otherwise encourage or induce any such employee or contractor to discontinue
his or her relationship with PPD.”

c. The Parties agree that a breach of the Non-Competition Agreement or the
Proprietary Information Agreement will also constitute a breach of this
Agreement.

9. No Disparagement. Each Party agrees that they will not denigrate, defame,
disparage or cast aspersions upon the other Party (and with respect to the
Company, upon the Company Parties, their products, services, business and manner
of doing business).

10. Relief and Enforcement. Executive also understands and agrees that if he
violates the terms of Sections 5, 8 or 9 of this Agreement, he will cause injury
to the Company and/or one or more of the Company Parties) that will be difficult
to quantify or repair, so that the Company (and/or the Company Parties) will
have no adequate remedy at law. Accordingly, Executive

 

5



--------------------------------------------------------------------------------

agrees that if he violates Sections 5, 8 or 9 of this Agreement, the Company (or
the Company Parties) will be entitled as a matter of right to seek an injunction
from a court of law, restraining Executive from any further violation of this
Agreement. The right to an injunction is in addition to, and not in lieu of, any
other remedies that the Company (or the Company Parties) has at law or in
equity.

11. Right to Revoke. ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE
OF REVOCATION TO JUDD HARTMAN, AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED
BY HIM WITHIN THE SEVEN (7) DAY REVOCATION PERIOD.

12. No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated verbally, and no modification or waiver of any of the
provisions of this Agreement will be effective unless it is in writing and
signed by both Parties. The Parties agree that this Agreement is to be governed
by and construed in accordance with the laws of the State of North Carolina, and
that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated in the state or federal courts in New Hanover County, North
Carolina. This Agreement (including any exhibits, and inclusive of the
Proprietary Information Agreement and the Non-Competition Agreement) sets forth
the entire and fully integrated understanding between the Parties, and there are
no representations, warranties, covenants or understandings, oral or otherwise,
that are not expressly set out herein.

13. Voluntary Execution. By signing below, Executive acknowledges that he has
read this Agreement, that he understands its contents and that he has relied
upon or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his own choosing.

14. Miscellaneous.

(a) Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement.

(b) The Parties agree that the failure of a Party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the Party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

(c) This Agreement shall inure to the benefit of and shall be binding upon
Executive, his heirs, administrators, representatives, executors, successors and
assigns and upon the successors and assigns of the Company.

 

6



--------------------------------------------------------------------------------

(d) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement. This Agreement may
be executed in counterparts.

EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT. EXECUTIVE
ALSO ACKNOWLEDGES THAT HE WAS ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

IN WITNESS WHEREOF, each of the Parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Separation and Release Agreement freely and with full authority duly given, all
as of the date first above written.

 

THE COMPANY: PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. By:  

/s/ Fred Eshelman

Name:  

Fred Eshelman

Title:  

Executive Chairman

Date:  February 4, 2011 EXECUTIVE:

/s/ David L. Grange

  (SEAL) David L. Grange Date:  February 4, 2011

 

7